Citation Nr: 0213361	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-06 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right hip disability 
claimed as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to May 1960.

This appeal originates from a June 1999 rating decision in 
which the RO denied the veteran's claim for service 
connection for a right hip disability as secondary to his 
service-connected right knee disability.  The veteran filed a 
notice of disagreement in November 1999 and a statement of 
the case was issued in December 1999.  The veteran perfected 
his appeal to the Board of Veterans' Appeals (Board) in 
January 2000.  This matter was previously before the Board in 
March 2001 at which time it was remanded to the RO for 
additional development.

In July 2002, the veteran testified at a personal hearing 
before the undersigned Board Member in Chicago, Illinois.  
The transcript of the hearing is of record.  During the 
hearing the veteran requested, and the Board Member granted, 
a 45-day abeyance period for the submission of additional 
evidence.  Such evidence (consisting of a private medical 
record and a VA hospital discharge summary) was received in 
August 2002.  As, effective February 22, 2002, the governing 
regulation, 38 C.F.R. § 20.1304, no longer requires a written 
waiver of RO jurisdiction for the Board to consider such 
evidence, in the first instance (see 67 Fed. Reg. 3099-3016 
(January 23, 2002)), the Board will consider the evidence in 
conjunction with the current appeal.

The Board notes that at the July 2002 hearing, the veteran's 
representative relayed the veteran's belief that his back 
disability was inextricably intertwined with his right hip 
symptoms.  For the reasons noted below, the Board does not 
find that there is an inextricably intertwined issue of 
entitlement to service connection for a back disability.  
Moreover, the claim of entitlement to service connection for 
a back disability as secondary to the veteran's service-
connected right knee disability was denied by the RO in a 
February 1999 rating decision.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent medical evidence that the veteran 
has, or, at any time pertinent to the instant claim on 
appeal, has had a right hip disability; the only medical 
opinion that directly addresses this point weighs against the 
claim.  


CONCLUSION OF LAW

The criteria for service connection for a right hip 
disability, claimed as secondary to a service-connected right 
knee disability, are not met.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate this claim has been accomplished.

By the June 1999 RO decision on appeal, the December 1999 
statement of the case, the March 2001 Board remand, and the 
March 2002 supplemental statement of the case, and 
correspondence regarding the VCAA sent to the veteran in 
April 2001, the veteran has been notified of the laws and 
regulations governing his claim and the reasons for the 
determinations made regarding his claim.  The RO explicitly 
gave the veteran notice of, and considered the claim in light 
of, the VCAA and its regulations.  See April 2001 letter.  
Hence, he has been informed of the information and evidence 
necessary to substantiate his claim, and has been afforded 
ample opportunity to submit such information and evidence.  
Moreover, because, as explained below, there is no indication 
whatsoever that there is any existing, potentially relevant 
evidence to obtain, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that the duty to assist has been met.  
The veteran has been afforded the opportunity for a Travel 
Board hearing, which took place in July 2002.  Furthermore, 
the RO has made reasonable and appropriate efforts to assist 
the veteran in obtaining the evidence necessary to 
substantiate his claim, to include, in connection with the 
Board's prior remand, obtaining the results of a VA 
examination and medical opinion.  Medical records associated 
with the veteran's claim from the VA Medical Center (VAMC) in 
St. Louis, Missouri have been obtained.  Significantly, there 
is no indication that there is additional outstanding 
evidence that is necessary for a fair adjudication of the 
issue on appeal that has not been obtained.  

Under these circumstances, the Board finds that, at this 
juncture, adjudication of the claim on appeal, on the merits, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  The claim is ready to be 
considered on the merits.  

Service connection may be granted for "[d]isability which is 
proximately due to or the result of a service-connected 
disease or injury.  " 38 C.F.R. § 3.310(a) (2001); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  In addition to 
authorizing service connection for disability caused by an 
already service-connected disability, that regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

However, as indicated above, Congress has specifically 
limited entitlement to service-connection for instances in 
which disease or injury have resulted in a disability.  See 
38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The purpose of the Board's March 2001 remand was to obtain 
medical clarification as to whether the veteran has a current 
right hip disability as claimed.  Such clarification was 
deemed necessary based on a March 1999 VA examination report 
which revealed objective findings of decreased range of 
motion in the right hip, but with normal right hip x-rays and 
no diagnosis referable to the right hip.  

Accordingly, the veteran underwent a VA examination in 
February 2002, the report of which shows that a recent right 
hip x-ray taken in September 2001 was negative.  Based on an 
examination of the veteran and review of the claims file, the 
VA examiner in February 2002 diagnosed the veteran as having 
arthralgia (pain in a joint, Dorland's Illustrated Medical 
Dictionary 140 (28th ed. 1994)), right hip, and opined that 
"it is not likely that there is a hip condition related to 
the service-connected right knee disability."  He added that 
"there is a history of aggravation of a hip condition, but 
it may not be truly the hip, but rather there may well be a 
low back condition which will be elucidated by review of the 
lumbar spine x-rays."  After subsequently reviewing the 
veteran's lumbar spine x-rays, the examiner stated that 
"[lumbar spine] shows degenerative arthritis which more 
likely than not produces pain in buttock, low back & 'hips' 
about which vet complaints."  In addition to this report, 
numerous outpatient records were submitted to the RO with 
treatment dates ranging from February 1999 to January 2002; 
however, none of these records contain a diagnosis related to 
the right hip.  In fact, a September 2001 treatment record 
shows that the veteran was being seen for right hip pain, but 
specifically notes that based on an examination, the pain did 
not seem to be in the hip, but was more likely in the sciatic 
area.  

In August 2002, the veteran submitted a medical record from 
Latha Ravi, M.D. regarding hip pain.  However, like the VA 
examination report in 2002, this report does not show that 
the veteran has a right hip disability.  Rather, Dr. Ravi 
diagnosed the veteran as having low back and bilateral hip 
pain secondary to degenerative disc disease - a condition 
which is not service connected.

Although Dr. Ravi went on to say that the veteran's back and 
hip pain could be related to his bilateral knee problems, 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd 
sub nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998) 
(where there is no objective evidence of a current 
disability, service connection for pain, even if claimed to 
be related to an alleged disorder, is not warranted).  In the 
absence of evidence of the claimed disability, there is no 
basis for a grant of service connection.  

The Board has considered the veteran's assertions in this 
regard.  However, as a layperson without the appropriate 
medical training and expertise, he simply is not competent to 
offer a probative opinion on medical matters, such as whether 
he actually suffers from a current right hip disability, and, 
if so, whether there is a relationship between such 
disability and his service-connected right knee disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

For all the foregoing reasons, the appeal must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  


ORDER

Service connection for a right hip disability, claimed as 
secondary to a service-connected right knee disability, is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

